JS44 (Rev. 06/17) Cai

   
    

 

02330;EMEL DQOVIRISHERE 05/28/19 ig. 1 a)

The JS 44 civil cover sheet and thegiry on conta: ed herein neither replace nor supplement the filing and service of pleadi ther apertt abl WW, except as
provided by loca rules of court. ‘This.form, appr raved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

es

TQ ude i INTE Fi svnerioa Repeteteciis Sriders Counseling Group, inc.

349 Meetinghouse Road
Jenkintown, PA 19046

(b} County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant _Bucks
(EXCEPT IN US. PLAINTIFF CASES) (IN US, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

c) Attorneys (Firm Name, Address, and Telephone Number} ; Attorneys (if Knows}
KML Law Group, P.C. - Rebecca A. Solarz, Esquire

701 Market Street, Ste. 5000, Phila., PA 19106
215-627-1322, RSolarz@kmilawgroup.com

 

 

 

 

 

  
 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASIS OF JURISDECTION ¢Piace an “NX” in One Box Onty} Ill. CIFIZENSHIP OF PRINCIPAL PARTIES (Place an “X” ttt One Box for Plaintiff
= (For Diversity Cases Only) and One Box for Defendant}
& 1 \U.S, Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State oe: (X | Incorporated or Principal Place oO4 04
of Business In This State
G2 U.S. Government 4 = Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place gos 05
Defendant (indicate Citizenship of Parties in Item HD of Business In Another State
Citizen or Subject of a O3 OG 3 Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT Piave a an x" in One Box Only} Click here for: Nature of Suit Code Descriptions,
Le CONTRACT ee TORTS = As SEE FORFEITURE/PENALT Y= BANKRUPTCY fh “OTHER STATUTES 322°
CJ 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure GF 422 Appeal 28 USC 158 0 375 False Claims Act
©) 120 Marine © 310 Airplane O 365 Personal Injury - of Property 2E USC 88E {0 423 Withdrawal O 376 Qui Tam (31 USC
) 130 Miller Act 0 315 Airplane Product Product Liability 0 696 Other 28 USC 157 3729{a))
40 Negotiable Instrument Liability O 367 Health Care/ ( 400 State Reapportionment
“Gai 140 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 2-10 410 Antitrust
: & Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
51 Medicare Act G 330 Federal Employers’ Product Liability C7 830 Patent OG 450 Commerce
OG 152 Recovery of Defaulted Liability OF 368 Asbestos Personal O 835 Patent - Abbreviated G 460 Deportation
Student Loans (i 340 Marine Injury Product New Drug Application [() 470 Racketeer Influenced and
{Excludes Veterans} 7 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [ce] LABOR. ae SOCIAL SECURITY:.---] 0) 480 Consumer Credit
of Veteran’s Benefits ( 350 Motor Vehicle 0 370 Other Fraud G 710 Fair Labor Standards OF 861 HEA (13958) 0 490 Cable/Sat FY
O 160 Stockholders’ Suits () 355 Motor Vehicle C 37] Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
C) 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 6 863 DIWC/DIWW (405(g)} Exchange
O01 195 Contract Product Liability £0) 360 Other Personal Property Damage Relations OF 864 SSID Title XVE ( 890 Other Statutory Actions
O 196 Franchise injury 0) 385 Property Damage GF 740 Railway Labor Act 0 865 RSI (405(g}) 7 898 Apricuitural Acts
©) 362 Personal Injury - Product Liability OF 751 Farnily and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
[22 REAL PROPERTY262 © CIVIE RIGHTS } 8. PRISONER PETITIONS =]0) 790 Other Labor Litigation FEDERAL TAX:SUITS 222: Act
OG 210 Land Condemnation C) 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff OF 896 Arbitration
226 Foreclosure 0 44] Voting OF 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
0 230 Rent Lease & Ejectment C) 442 Employment fF 510 Motions to Vacate O 871 IRS-Third Party ActReview or Appeal of
0 246 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Apency Decision
1 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of
O 290 All Other Real Property O] 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION #232": State Statutes
Employment Other: 4 462 > Naturalization Application
O 446 Amer, w/Disabilities - | 540 Mandamus & Other |0 465 Other Immigration
Other O 556 Civil Rights Actions
O 448 Education O $55 Prison Condition
OQ 560 Civil Detainee -
Conditions of
Confinement
W ORIGIN {Place an "X" in One Box Only)
Original (#2 Removed from 3  Remanded fom (1 4 Reinstated or (€) 5 ‘Fransferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite furisdictional statutes untess diversity):
28 U.S.C. 1345
VL CAUSE OF ACTION Brief description of cause:
Enforced Collections oe
VU. REQUESTED IN [1] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded ig’complaint: \_
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yest INo

 

 

VII. RELATED CASE(S) Set
IF ANY (See instructions): GE DOCKET or i AY | 19
DATE . SIGNATURE OF ATTORNEY OF RECORD Ph

FOR OFFICE USE ONLY wer

 

 

RECEIPT # AMOUNT APPLYING IPP JUDGE MAG. JUDGE

 
 
    
 

Ho |_ SBIR ORE awe 19-67-2330
BO Ra ees rth 8

Address of Plaintif, C/O Suite 5000 — BNY independence Center, 701 Market Street, Philadelphia, PA 19106-1532

DESIGNATION FORM

   

 

101 Gre d Ave. Sie. i 6
Address of Defendant: Ol Greenwood Ave. Ste. 270 Jenkintown, PA 1904

 

Place of Accident, Incident or Transaction: Action of Enforced Collections

 

 

|" RELATED CASE, LF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes
previously terminated action in this court?

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes
pending or within one year previously terminated action in this court?

 

 

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes
numbered case pending or within one year previously terminated action of this court?

 

 

4. 15 this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes
case filed by the same individual?

 

 

 

 

I certify that, to my knowledge, the within case’ [1] is/ *fghot related tp any case now pending or within one year previously te
this court except as noted above.

sfrfA

  
            

ET Pen eee ETO IN OE aerating a]

 

 

Diversity Jurisdiction Cases:

 

 

 

Federal Question Cases: B.
Indemnity Contract, Marine Contract, and All Other Contracts (CQ 1. Insurance Contract and Other Coritracts
FELA LJ} 2. Airplane Personal Injury
Jones Act-Personal Injury 3. Assault, Defamation
Antitrust 4. Marine Personal Injury
Patent 5. Motor Vehicle Personal Injury
Labor-Management Relations 6. Other Personal! Injury (Please specify).
Civil Rights 7. Products Liability
Habeas Corpus C] 8. Products Liability - Asbestos
. Securities Act(s) Cases L] 9. All other Diversity Cases

. Social Security Review Cases (Please specifi}:

. All other Federal Question Cases
(Please specify):

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)

I, , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

Relief other than monetary damages is sought.

 

 

 

HAY 28 201g

Attorrigy-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable}

DATE:

 

 

 

 

 

 

NOTE: A trial de novo will be a trial by fury only if there has been compliance with F.R.C.P, 38, ' ‘9
Clo, 669 (5/2018) - ri K "
@e¢:19-Cv-02330-JHS Document 1_ Filed 05/28/19 Page 3 of 8
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

twrTRD STATES OF AMERICA
Plaintife CIVIL ACTION NO.
¥S.

 

Leonard Collier
Elders Counseling Group, Inc.
Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.

§2241 through $2255. ()
(b) Social Security -- Cases requesting review of a

decision of the Secretary of Health and Human

Services denying plaintiff Social Security Benefits. ()

(c) Arbitration -- Cases required to be designated for

arbitration under Local Civil Rule 53.2. {)
(d) Asbestos -- Cases involving claims for personal imjury
or property damage from exposure to asbestos. ()

(e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of

 

special management cases.) ()
(fH) Standard Management -- Cases that do not fail into —~v
any one of the other tracks. \ L («]
AN f /
i
5/22/2019 LS
Date ‘ ’

Rebecca A. Solarz, Esq.

Attorney for Plaintiff, United States of America
Pennsylvania Attorney ID. No. 315936

Suite 5000 — BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct) HAY 28 2015

rsolarz@kmllaweroup.com

 

way 28 as
ai

Case, 2:19-cv-02330-JHS Document 1 Filed 05/28/19 Page 4 of 8

UNITED STATES DISTRICT COURT

 

FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

Plaintiff
CIVIL NO.
¥Ss.

Leonard Collier
Elders Counseling Group, Inc.

 

Defendant

COMPLAINT

The United States of America, on behalf of its Agency, The United States
Department of the Treasury, by its specially appointed counsel, Rebecca A. Solarz of
KML LAW GROUP, P.C., represents as follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendants, Leonard Collier and Elders
Counseling Group, Inc. (“Defendant”) is 349 Meetinghouse Road, Jenkintown, PA
19046.

3. That the defendant is indebted to the plaintiff in principal amount of
$45,743.68, plus interest of $2,622.93, plus administration fees of $17,451.87 for a total
of $65,818.48. A true and correct copy of the Certificate of Indebtedness is attached as
Exhibit “A” (“Certificate of Indebtedness”).

4. Demand has been made upon Defendant by Plaintiff for the sum due but

the amount due remains unpaid.

 
Case 2:19-cv-02330-JHS Document1 Filed 05/28/19 Page 5 of 8

WHEREFORE, the plaintiff demands judgment against Defendant as follows;
(A) In the amount $65,818.48.
(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00.
(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel ,

KML Law Group, P.C, h a

Rebecca A. Solarz, Esquire “
BNY Independence Center

701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmlilawgroup.com

Fa
Case 2:19-cv-02330-JHS Document1 Filed 05/28/19 Page 6 of 8

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Plaintiff CIVIL NO.

VS.

Leonard Collier
Elders Counseling Group, Inc.

 

Defendants

EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS
Case 2:19-cv-02330-JHS Document1 Filed 05/28/19 Page 7 of 8

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. SMALL BUSINESS ADMINISTRATION
CERTIFICATE OF INDEBTEDNESS

 

ELDERS COUNSELING GROUP, INC.
101 Greenwood Ave STE 270
Jenkintown, PA 19046

EIN: XX-XXXXXXX

Leonard Collier

349 Meetinghouse Road
Jenkintown, PA 19046
SSN: XXX-XX-XXXX

RE: Agency Debt ID Nos.: TRFM1600192348/4321935009

| hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring
matters to the U.S. Department of Justice (DOJ) for litigation, lama custodian of records of certain files sent by
the U.S. Smat! Business Administration (SBA) to Treasury for collection actions. As a custodian of records for
Treasury, | have care and custody of records relating to the debt owed by ELDERS COUNSELING GROUP, INC. and

Leonard Coltier (DEBTORS) to SBA.

On October 22, 2010, the DEBTORS executed a promissory note and unconditional guarantee loan agreement for
$50,000.00, with interest initially accruing at a rate of 7.750%, except as otherwise provided within the Promissory
Note with Citizens Bank of Pennsylvania (LENDER). Pursuant to Section 7{a} of the Small Business Act as amended,
the SBA guarantees 50.00% of this loan.

From November 1, 2010 through March 5, 2013, the LENDER disbursed a total of $52,974.54 of which the
DEBTORS made payments totaling $12,151.58, The payments were applied, $2,527.63 to the principal and
$9,623.95 to the interest. The DEBTORS became delinquent on the obligation on March 22, 2014 with a balance
due of $50,000.00, due to the delinquency the SBA had to pay the guaranteed 50.00% and became hoider of the

Note.

SBA referred the claim to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) to collect the
delinquent debt on June 8, 2016. Further, | certify that | am familiar with Treasury's record keeping practices,
including the receipt of files from SBA.
Case 2:19-cv-02330-JHS Document1 Filed 05/28/19 Page 8 of 8

U.S, DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

 

ACTING ON BEHALF OF
U.S. SMALL BUSINESS ADMINISTRATION
CERTIFICATE OF INDEBTEDNESS

neater

On March 28, 2019, DMS referred the claim to DO} for litigation and collection in the amount due of $45,743.68
with daily interest of $8.77. As of April 3, 2019, the DEBTORS is indebted to the United States in the amount
stated as follows:

Principal: S 45,743.68
interest (@7.00%): S$ 2,622.93
Admin Fees: § 17,451.87
Total: § 65,818.48

The information contained in this Certificate of indebtedness is based on documents created by an employee or
contractor of SBA based on his/her knowledge at or near the time the events were recorded, or by an employee
or contractor of Treasury based on his/her knowledge at or near the time the events were recorded. Treasury's
regular business practice is to receive, store and rely on the documents provided by SBA, when debts are referred
to Treasury for collection activities, including litigation.

The balance stated in the case listed above is current as of April 3, 2019, including any applicable Interest,
penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R.
285.12(j) and 31 C.F.R. 901.1(f}; and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2}, | certify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief based upon information provided by SBA and information contained in Treasury's

records.
NAN OW >

Regina Crisafullti

Financial Program Specialist
U.S. Department of the Treasury
Bureau of the Fiscal Service
